DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 9 and 11 are objected to because of the following informalities:  
In line 1 of claim 5, it is believed that --to-- should be added after “affixed”.
In line 2 of claim 6, it is believed that “shape” should be --shaped--.
In lines 1-2 of claim 9, it is believed that “in general” should be --is generally--.
In line 11 of claim 11, it is believed that “to” should be --for--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierau (US Pat 5,356,192).
Regarding claim 1, Schierau discloses a light screening device 10 mounted to a sun visor 12 comprising a lower clamping member 14, or “mounting plate”, an upper clamping member 13, or “securing plate”, a bracket member 48, or “joining plate”, coupled to the mounting plate 14, and a light screening sheet 61, or an “extension plate”, coupled to the joining plate 48; the plates are removably fastened to one another using fasteners 18, 42, 50, 63.
Regarding claim 4, Schierau discloses that the light screening sheet 61, or “extension plate”, has a first end and a second end (see annotated Figure 1 below).

    PNG
    media_image1.png
    370
    418
    media_image1.png
    Greyscale

Regarding claim 6, Schierau discloses that the cross section of the lower clamping member 14, or “mounting plate”, is generally J-shaped (see Figure 2).
Regarding claim 7, Schierau discloses that the cross section of the upper clamping member 13, or “securing plate”, is generally U-shaped.
Regarding claim 8, Schierau discloses that the bracket member 48, or “joining plate”, is generally an obtuse angled V-shape.
Regarding claim 10, Schierau discloses that each of the plates, 13, 14, 48, 61 have apertures for receiving the fasteners 18, 42, 50, 63.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schierau in view of Yoshida (JPH08282393).
Regarding claim 2, Schierau discloses the sun visor mounting apparatus of claim 1 comprising a lower clamping member 14, or “mounting plate”; however, Schierau fails to disclose a camera bracket capable of being mounted to the mounting plate.
Yoshida discloses a camera mount assembly with a bracket assembly 2 for mounting the assembly to a sun visor in a vehicle in order to securely support the camera while user fatigue (see Paragraph 003).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to mount the camera mount assembly to the mounting plate of Schierau in order to support a camera and avoid user fatigue, as taught by Yoshida.
Allowable Subject Matter
Claims 3, 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites a sun visor mounting apparatus with a mounting plate having a securing plate and a joining plate coupled to it with a secondary mounting plate configured to couple with the mounting plate and an extension plate coupled to the joining plate with a removable fastener used to couple each of the plates together. The prior art does not properly teach or suggest such a configuration, making claim 3 allowable.
Claim 5 recites a sun visor mounting apparatus with a mounting plate having a securing plate and a joining plate coupled to it and an extension plate having a first end and a second end including a vibration reduction pad coupled to the joining plate with a removable fastener used to couple each of the plates together. The prior art does not properly teach or suggest such a configuration, making claim 5 allowable.
Claim 9 recites a sun visor mounting apparatus with a mounting plate having a securing plate and a joining plate coupled to it and an extension plate generally shaped as a checkmark coupled to the joining plate with a removable fastener used to couple each of the plates together. The prior art does not properly teach or suggest such a configuration, making claim 9 allowable.
Claims 11-20 are allowed.
Claim 11 recites a sun visor mounting system with a mounting plate having a securing plate and a joining plate coupled to it and an extension plate having a first side generally equal in length to the second side of the joining plate to which it is coupled and a second side configured to create stability against a fixed structure; the system having removable fasteners used to couple each of the plates together. The prior art does not properly teach or suggest such a configuration, making claim 11 allowable.
Claims 12-20 are allowable because they are dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Griggs (US Pat 10,288,217) discloses an accessory mount to be used with a sun visor that supports portable electronic devices and has a plurality of plates fastened together using a removable fastener. Uchiyama et al. (US PG Pub 2016/0216513) discloses a display device mounted to a vehicle sun visor having a main body unit, an attaching unit and a joint member. Griggs (US PG Pub 2016/0161052) discloses an accessory mount for portable electronic devices to be used with a sun visor having a main body and a first and second flange.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612